t c summary opinion united_states tax_court robert matthew donohoe and jane haregewoin donohoe petitioners v commissioner of internal revenue respondent docket no 8075-0o1s filed date robert matthew donohoe pro_se trent d usitalo for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463' of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ' unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issue is whether petitioners’ may exclude from gross_income payments received for unused vacation and sick leave petitioners resided in penn valley california at the time the petition was filed the facts are not in dispute and the issue is primarily one of law petitioner terminated his employment with the county of los angeles in date for a new position as a pilot for skywest airlines because of the suddenness of his employment change petitioner was unable to use accrued vacation and sick leave he had earned as an employee of the county of los angeles thus he received a dollar_figure cash payment for the unused benefits as reported on their forms w-2 wage and tax statement petitioners received dollar_figure of taxable wages petitioner earned dollar_figure and dollar_figure from the county of los angeles and skywest airlines respectively and petitioner jane haregewoin donohoe earned dollar_figure from the state of california petitioner jane haregewoin donohoe did not appear at the trial and did not execute the stipulation of facts with respect to her we will dismiss this case for failure to prosecute see rule b the decision when entered will be in the same amount as ultimately determined against petitioner robert matthew donohoe in the opinion references to petitioner are to robert matthew donohoe sec_7491 concerning burden_of_proof has no bearing on this case - - in preparing their joint federal_income_tax return petitioners reported dollar_figure of taxable wages petitioners excluded dollar_figure representing the amount petitioner received from the county of los angeles for unused vacation and sick leave sec_61 provides in part sec_61 gross_income defined a general definition ---except as otherwise provided in this subtitle gross_income means all income from whatever source derived including but not limited to the following items compensation_for services including fees commissions fringe_benefits and similar items sec_1 61-l1 a income_tax regs further provides that gross_income means all income from whatever source derived unless excluded by law specifically wages and salaries x are income to the recipients unless excluded by law sec_1_61-2 income_tax regs gross_income is an inclusive term with broad scope designed by congress to exert ‘the full ay measure of its taxing power ’ 348_us_426 quoting 309_us_331 a taxpayer’s accession of wealth is gross respondent in our proposed changes to your form_1040 issued to petitioners with the notice_of_deficiency asserted that dollar_figure of taxable wages was reported to respondent as a result respondent determined an increase of dollar_figure to petitioners’ gross_income respondent does not dispute the difference of dollar_figure and does not intend to deviate from the statutory_notice_of_deficiency q4e- income unless some provision of the code or of law excepts exempts or excludes it from gross_income 35_tc_685 furthermore exemptions from taxation are not to be implied they must be unambiguously proved 485_us_351 it is against this backdrop that petitioner begins his herculean journey to establish that the dollar_figure received as payment for his unused vacation and sick leave is nontaxable petitioner argues that sec_457 applies to exclude his compensation_for unused vacation and sick leave from gross_income congress enacted sec_457 by the revenue act of publaw_95_600 92_stat_2782 sec_457 a provides that if a taxpayer participates in an eligible_deferred_compensation_plan any amount of compensation deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the taxpayer an eligible_deferred_compensation_plan is a plan that meets the requirements of sec_457 and is maintained by an eligible_employer sec petitioner bases his argument on a newspaper article he read petitioner was unable to identify the source and publication_date of the article we have repeatedly held that the authoritative sources of federal tax law are the statutes regulations and judicial caselaw zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir 59_tc_456 - - b an eligible_employer is a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state sec_457 e a initially we note that while it may be arguable that the vacation and or sick leave could be considered a deferred_compensation plan sec_457 would only defer the income to the taxable_year in which such compensation or other income is paid sec_457 petitioner received the payment in the year before the court but that is not the only problem with petitioner’s sec_457 argument sec_457 provides that any bona_fide vacation_leave sick leave compensatory time severance_pay disability pay or death_benefit plan is not a plan that provides for the deferral of compensation sec_457 a i although the county of los angeles is an eligible_employer under sec_457 the compensation petitioner received for unused sick and vacation_leave fits squarely within the exemption of sec_457 as a result petitioner’s compensation_for unused vacation and sick leave is not a deferred_compensation plan and sec_457 cannot apply therefore we respondent issued notice_88_8 1988_1_cb_477 and notice_88_68 1988_1_cb_556 which congress later codified in sec_457 e by the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3700 -- - hold that petitioner’s compensation_for unused vacation and sick leave is taxable wages under sec_61 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
